Citation Nr: 0122437	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of right ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the RO in Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
January 1997.  

The veteran's appeal originally included the issue of whether 
new and material evidence had been received to reopen a claim 
for service connection for a spine disorder with shortening 
of the right lower extremity.  The RO resolved that issue in 
the veteran's favor in a June 2001 rating action in which it 
established service connection for lumbosacral strain.  
Therefore, the issue is no longer in appellate status.  

Also in the June 2001 rating decision, the RO increased the 
disability rating for residuals of right ankle strain from 
noncompensable (zero percent) to 10 percent, effective from 
the date of his claim.  The RO indicated that the award 
represented a favorable resolution of benefits sought on 
appeal.  However, on a claim for an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Review of the claims folder reveals no indication that the 
veteran agreed with the 10 percent rating or otherwise 
expressed an intent to withdraw his appeal.  Because a 10 
percent rating is not the maximum benefit allowed for an 
ankle disability, the issue remains on appeal.  The RO's 
recent certification of the appeal to the Board, which does 
not list the right ankle issue, does not deprive the Board of 
jurisdiction over the issue.  See 38 C.F.R. § 19.35 (2000). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent evidence that links the veteran's 
COPD, diagnosed many years after his discharge, to his period 
of active duty service or any incident therein.  

3.  The current residuals of the veteran's service-connected 
right ankle strain include subjective complaints of pain, 
weakness, stiffness, limitation of motion, swelling, and 
fatigability.  Objective examination reveals right ankle 
motion limited to 10 degrees dorsiflexion and 35 degrees 
plantar flexion due to pain and weakness, as well as slight 
swelling and warmth.  X-rays reveal degenerative changes in 
the ankle joint.  


CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated during the veteran's 
period of active duty service.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

2.  The criteria for a 20 percent disability rating for 
residuals of right ankle strain have been met.  38 U.S.C.A. § 
5107 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  In addition, VA recently promulgated new 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
original July 1992 rating decision and the June 2001 rating 
action, as well as the October 1993 statement of the case and 
supplemental statements of the case issued through June 2001, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO has secured VA medical records and VA examinations as 
required.  Also, the veteran submitted various private 
medical records.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claims, including during the February 1994 personal 
hearing.  Review of the recently promulgated regulations 
reveals no significant changes applicable to this case that 
would warrant additional comment from the veteran or his 
representative.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As discussed below, the RO's attempts to secure private 
medical records as authorized by the veteran were 
unsuccessful due to the required search and copying fee.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 
38 C.F.R. § 3.159(c)) (effective November 9, 2000) (VA shall 
not pay any fees charged by a custodian to provide requested 
records).  The RO properly notified the veteran about its 
inability to secure those records, as well as that the 
records had not been received, despite the veteran's personal 
request for them from the facility.  The Board is satisfied 
that the RO has fulfilled the applicable notice and duty to 
assist provisions.     

The Board is also satisfied that the RO has complied with the 
instructions from the January 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The veteran's service medical records include chest X-rays 
taken in September 1953.  The report noted a history of 
pneumonia with frequent chest colds and cough for the last 
two to three years and recent difficulty breathing.  The 
films were negative.  Entries dated in November 1953 
indicated that the veteran had been initially treated at 
Kingman Memorial Hospital, a private facility, for right 
ankle, chest, and face injuries sustained in an automobile 
accident.  X-rays of the chest and ankle were negative for 
fracture.  The diagnosis included right ankle sprain and 
dislocation of the right second costosternal joint.  The 
veteran was discharged to duty about 10 days after the 
accident.  Subsequent medical records were negative for 
complaints concerning the right ankle, chest, or respiratory 
function.   

The report of VA examination in December 1970 was negative 
for any significant respiratory abnormality.  Chest X-rays 
showed no lung abnormality.  

The RO established service connection for residuals of right 
ankle sprain in a February 1971 rating decision.  It assigned 
a noncompensable rating at that time.  The RO continued that 
rating in a subsequent action.  

Records from T. Summerhouse, M.D., dated in 1987 showed 
diagnoses including COPD and chronic chest pain.  A November 
1987 statement from M. Horn, M.D., related that he treated 
the veteran for diagnoses including COPD.  He had counseled 
the veteran to discontinue his heavy smoking, without 
success.  

During the December 1987 VA examination, the veteran related 
that he noticed shortness of breath since September 1986.  
The examination report indicated a history of smoking two to 
three packs of cigarettes per day for 15 to 20 years.  The 
diagnoses included COPD.  

Records of a March 1990 VA hospitalization reflected a 
history of shortness of breath for years with worsening 
following a recent illness.  The veteran admitted to smoking 
three to four packs of cigarettes a day for 20 years, with a 
reduction to one and one-half to two packs per day in the 
last nine months.  In addition, the veteran related a history 
of smoke inhalation with partial collapse of the left lung.  
Although the provisional diagnosis at admission was COPD, the 
diagnosis at discharge was reactive airway disease, asthma, 
and chronic bronchitis.  

VA outpatient records dated from August 1991 to December 1991 
showed continued evaluations for COPD.  Notes dated in August 
1991 noted the presence of a nodule on the right ankle, 
possibly a ganglion cyst.  

The veteran submitted a claim for compensation in May 1992, 
including service connection for a lung disorder and an 
increased rating for the right ankle disability.  In 
connection with that claim, he underwent a VA examination in 
June 1992.  The veteran related incurring a chest injury in 
1953 in an automobile accident.  He had a productive cough 
since that time.  He had to quit work in 1986 due to COPD.  
The veteran did not describe any symptoms concerning the 
right ankle.  
  	
In a July 1992 rating decision, the RO denied service 
connection for COPD and denied an increased rating for 
residuals of right ankle strain.  The veteran timely appealed 
that decision.  

In his November 1993 substantive appeal, the veteran related 
that he was in a car accident in Kingman, Kansas, during 
service.  He sustained injuries including broken ribs and a 
fractured right ankle.  He had ankle and chest problems since 
that time.  The ankle had a lump on it and it continued to 
swell.    

The veteran testified at a personal hearing in February 1994.  
He related that he had to wear boots to support the right 
ankle or it swelled.  He had continuous pain and a raised 
knot on the ankle.  There was also a grinding sensation in 
the ankle.  The ankle swelling reduced in one or two days if 
he was able to stay off it and soak it.  The veteran 
indicated that he had more ankle problems in the winter.  He 
treated the symptoms himself.  He had no recent medical care 
for the ankle.  With respect to the respiratory disorder, the 
veteran alleged that he received a blunt injury to the chest 
in an accident in service, which caused the disorder.  He had 
experienced chronic problems since the accident, including 
coughing during and after service.  During and immediately 
after service, doctors told him it was a cigarette cough.  
The veteran stated that he was treated at Kingman Hospital 
after the accident in November 1953.  He recalled that he had 
bands around his chest.  He believed that X-rays taken at the 
time showed broken ribs.  The veteran asserted that the 
broken ribs permanently impaired his ability to breathe.  

During the hearing, the veteran submitted copies of bills 
submitted to the service department for medical services 
provided to the veteran in November 1953.  A Report of 
Medical Treatment, Hospitalization, and Allied Services dated 
in August 1954 confirmed that the veteran received private 
medical treatment in November 1953 for injuries sustained in 
an automobile accident.  The diagnosis listed was 
lacerations, fractured ankle, and broken ribs.       

In March 1994, the RO issued a request for records to Kingman 
Memorial Hospital.  The response received later that month 
indicated that the records were stored off-site and that 
there would be a retrieval and copying fee.  The RO notified 
the veteran and his representative of that response by letter 
dated in April 1994.    

Additional VA medical records dated from 1993 to 1997 
generally showed regular evaluation of COPD.  The veteran 
continued to smoke one to one and one-half packs of 
cigarettes per day.  Records dated in April 1996 indicated 
that he had a long history of right ankle pain with synovial 
chondromatosis on X-rays.  Examination revealed pain on 
flexion and extension and reduced range of dorsiflexion and 
plantar flexion.  The veteran underwent right ankle 
arthroscopy and debridement and removal of multiple loose 
bodies.    

Pursuant to the Board's remand, the RO wrote the veteran and 
his representative in February 1997 and inquired as to 
whether records from Kingman Memorial Hospital from 1953 had 
been sought.  The veteran replied later that month that he 
had requested and paid for copies of the medical records, 
which would be sent to the RO.  In a letter dated in 
September 1997, the RO informed the veteran that it had not 
received any records from Kingman Memorial Hospital and 
advised him to contact the facility to confirm mailing of the 
records.  The RO did not receive any response from the 
veteran or records from Kingman Memorial Hospital. 

The veteran was afforded VA examinations in April 1997.  
During the orthopedic examination, he noted that he took 
numerous medications for pain.  The examiner indicated that 
the veteran had a considerable limp and walked with a cane.  
There was a slight amount of swelling on examination.  
Although the examiner stated that there was limitation of 
motion of the ankle, an addendum to the original examination 
report noted dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The diagnosis was remote right ankle injury 
with subsequent arthroscopic surgery, mild residuals, X-rays 
negative.  

During the April 1997 VA respiratory examination, the veteran 
described sustaining numerous rib fractures in an accident in 
1953.  He thereafter developed cough and shortness of breath.  
The veteran still smoked one and one-half packs of cigarettes 
per day.  He had tried to quit without success.  X-rays 
showed some findings of COPD, as well as a small area of 
pneumonia.  The diagnosis included considerably symptomatic 
COPD.  In the March 1998 addendum to the examination report, 
the examiner stated that the veteran's chest injury from the 
auto accident in 1953 more than likely had no connection with 
his COPD.  The COPD more than likely was due to his tobacco 
habit.  

The veteran was hospitalized at Newman Memorial Hospital in 
July 1997 and in August 1997 for exacerbations of COPD and 
related respiratory problems.  Associated records were 
negative for any reference to a service-related chest injury 
or to the etiology of the COPD.  It was noted that he 
continued to smoke.  

VA records reflected a hospitalization from August 1998 to 
September 1998 for respiratory failure secondary to 
pneumonia, as well as a hospitalization in March 1999 for 
evaluation of a vocal cord nodule.  The veteran's history of 
COPD was noted, as well as a history of continuous tobacco 
use, reported as three packs a day for over 40 years and for 
54 years, respectively.  There was no reference to previous 
chest injury or opinion as to the etiology of the COPD.  

In November 1999, the veteran was afforded a VA orthopedic 
examination.  He explained that the right ankle was painful 
with prolonged walking and occasionally swelled.  He thought 
the range of motion was pretty normal.  He related that, for 
his orthopedic problems including the right ankle, he took 
Salsalate for pain and occasionally used a cane.  The 
examiner commented that the veteran's gait was essentially 
normal; problems with moving did not appear to be related to 
joint pain.  Examination of the ankle revealed dorsiflexion 
to 20 degrees and plantar flexion to 30 degrees.  
Neurovascular function was normal.  The diagnosis was status 
postoperative removal of multiple loose bodies from the right 
ankle.   

The veteran underwent another VA examination in August 2000.  
The examiner stated that he reviewed the claims folder and 
other records for the examination.  The veteran had pain, 
weakness, stiffness, and some swelling in the right ankle.  
There was no subluxation, instability, dislocation, or 
locking.  He denied lack of endurance but did have fatigue.  
The veteran experienced a "snap" if he moved too fast and 
made it very painful to walk.  He took medications for 
arthritis, including in the ankle.  The veteran related that 
he had a lung problem since 1984, diagnosed as COPD.  The 
examiner reviewed the August 1954 service document showing 
that the veteran was injured in an accident in November 1953.  

On examination, the feet showed no signs of abnormal 
weightbearing.  The veteran required the use of a cane for 
ankle pain as well as marked shortness of breath.  The right 
ankle was slightly swollen and warm.  There was no evidence 
of redness or effusion.  Active range of motion of the right 
ankle was to 10 degrees on dorsiflexion and 35 degrees on 
plantar flexion.  The examiner stated that right ankle range 
of motion was limited due to pain and weakness.  He also 
noted that the veteran had limited function of standing and 
walking on the ankle secondary to pain, but he was more 
limited by his pulmonary function.  X-rays of the right ankle 
showed degenerative changes in the medial compartment, as 
well as arthritic spurring through the joint.  The diagnosis 
included right ankle fracture with some degenerative changes 
and decreased range of motion and COPD.  The examiner 
commented that he did not see how the COPD could be related 
to the fractured ribs sustained in service.  He added that 
the veteran was disabled secondary to his COPD secondary to 
his years of tobacco use.      

In a June 2001, rating action, the RO awarded a 10 percent 
rating for residuals of right ankle strain, effective from 
the date of his claim.   

Analysis

Service Connection for COPD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

In this case, the record shows that the veteran has been 
diagnosed as having COPD since about 1986, many years after 
his separation from service in 1956.  Service medical records 
are negative for complaint or diagnosis of any respiratory 
ailment in service.  Therefore, there is no basis for 
awarding service connection based on chronicity in service or 
post-service continuity of symptomatology of a disorder seen 
in service.  38 C.F.R. § 3.303(b); Savage, supra. 

Although the claims folder does not contain the actual 
treatment records from Kingman Memorial Hospital, service 
medical records and other documents confirm that the veteran 
sustained some sort of chest injury in service in 1953.  
However, there is no medical evidence or opinion that 
establishes a relationship between the COPD and the in-
service chest injury.  In fact, both the April 1997 and 
August 2000 VA examiners opined that the COPD was due to the 
veteran's tobacco use.  There is no contrary medical opinion 
of record.  Absent competent evidence that sets forth a nexus 
between the current disability and the in-service injury, the 
claim must fail.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 
11 Vet. App. at 419.  

The veteran has proffered his personal opinion that the COPD 
is etiologically related to his in-service chest injury.  
However, the veteran is not a trained medical professional.  
He is therefore not competent to offer an opinion on a matter 
that requires medical knowledge, such as a determination as 
to etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for COPD.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303; 66 Fed. Reg.  45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102).  If the veteran wishes to 
complete his application for service connection for COPD, he 
should submit evidence that establishes a relationship 
between the disability and his period of active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 69, 77-80 
(1995). 


Increased Rating for Residuals of Right Ankle Strain

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The right ankle disability is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5271, limited motion of the 
ankle.  38 C.F.R. § 4.71a.  Traumatic arthritis is evaluated 
as degenerative arthritis, Code 5003, according to limitation 
of motion of the affected part.    

Other diagnostic codes for the evaluation of ankle disability 
provide for a rating greater than 10 percent.  However, Code 
5270 and Code 5272 are not for application because there is 
no evidence of ankylosis of the ankle or of the subastralgar 
or tarsal joint, respectively.  Moreover, the record does not 
establish the presence of malunion of the os calcis or 
astragalus, such that Code 5273 is not applicable.  Finally, 
there is no evidence that the veteran has undergone 
astragalectomy.  Therefore, applying Code 5274 is not 
appropriate.  Accordingly, the right ankle disability is most 
appropriately evaluated under Code 5271.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Under Code 5271, a 10 percent rating is assigned for moderate 
limitation of ankle motion.  A maximum 20 percent evaluation 
warranted for marked limitation of motion. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

In this case, the most recent VA examination from August 2000 
shows right ankle motion of 10 degrees dorsiflexion and 35 
degrees plantar flexion.  These findings represent 
significant limitation of dorsiflexion and some limitation of 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II (normal 
range of motion for ankle).  As indicated by the examiner's 
comments, the limitation of motion is due to pain and 
weakness.  In addition, the veteran relates subjective 
complaints of right ankle pain, weakness, stiffness, some 
swelling, and fatigability.  Other manifestations of 
disability include slight swelling and warmth, and X-ray 
evidence of degenerative changes in the ankle joint.  
Considering the evaluative criteria in conjunction with 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, the Board finds 
that the veteran's disability more nearly approximates the 
criteria for a 20 percent rating under Code 5271.  38 C.F.R. 
§ 4.7.  

With respect to extra-schedular consideration, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence or allegation 
that the right ankle disability has resulted in exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.   

In summary, the Board finds that the evidence supports a 20 
percent rating for residuals of right ankle strain.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Code 5271.   


ORDER

Service connection for COPD is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
residuals of right ankle strain is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

